Name: Commission Regulation (EC) No 1582/97 of 30 July 1997 amending Regulations (EEC) No 1983/83 and No 1984/83 on the application of Article 85 (3) of the Treaty to categories of exclusive distribution agreements and exclusive purchasing agreements respectively
 Type: Regulation
 Subject Matter: competition;  European Union law
 Date Published: nan

 6 . 8 . 97 EN Official Journal of the European Communities No L 214/27 COMMISSION REGULATION (EC) No 1582/97 of 30 July 1997 amending Regulations (EEC) No 1983/83 and No 1984/83 on the application of Article 85 (3 ) of the Treaty to categories of exclusive distribution agreements and exclusive purchasing agreements respectively whereas this work could not be completed in time for the adoption and publication of a new Regulation before 31 December 1997; Whereas to maintain legal certainty for undertakings, it is appropriate to amend Regulations (EEC) No 1983/83 and No 1984/83 by extending their period of validity until 31 December 1999 , when Commission Regulation (EEC) No 4087/88 of 30 November 1988 on the application of Article 85 (3) of the Treaty to categories of franchise agreements 0s) will expire, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 19/65/EEC of 2 March 1965 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices ('), as last amended by the Act of Accession of Austria, Finland and Sweden , and in particular Article 1 thereof, Having published the draft of the Regulation (2), Having consulted the Advisory Committee on Restrictive Practices and Dominant Positions, Whereas the period of validity of Commission Regula ­ tions (EEC) No 1983/83 0 and No 1984/83 (4) on the application of Article 85 (3 ) of the Treaty to categories of exclusive distribution agreements and exclusive pur ­ chasing agreements respectively, as last amended by the Act of Accession of Austria, Finland and Sweden, expires on 31 December 1997; Whereas the Commission has published a Green Paper on Vertical Restraints in EC Competition Policy in order to initiate a wide public debate on the application of Article 85 ( 1 ) and (3) of the Treaty to agreements between undertakings operating on different economic levels , including exclusive distribution agreements, exclusive purchasing agreements and franchising agreements; Whereas it is appropriate to allow sufficient time to conclude this debate , to examine its results and to draw the conclusions for future competition policy in this field; Article 1 In Article 10 of Regulation (EEC) No 1983/83 , the date '31 December 1997' shall be replaced by that of '31 December 1999 '. Article 2 In Article 19 of Regulation (EEC) No 1984/83, the date '31 December 1997' shall be replaced by that of '31 December 1999 '. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1997. For the Commission Karel VAN MIERT Member of the Commission (') OJ No 36, 6 . 3 . 1965, p. 533/65 . 0 OJ No C 121 , 19 . 4 . 1997, p. 7 . (  ') OJ No L 173 , 30 . 6 . 1983 , p. 1 . (4) OJ No L 173 , 30 . 6 . 1983 , p. 5 . 0 OJ No L 359 , 28 . 12. 1988 , p. 46 .